NO. 07-09-0076-CR

                        IN THE COURT OF APPEALS

                   FOR THE SEVENTH DISTRICT OF TEXAS

                              AT AMARILLO

                                PANEL C

                              JUNE 10, 2010








                       TERRILL E. CRUZ, APPELLANT


                                   v.


                      THE STATE OF TEXAS, APPELLEE





         FROM THE 100TH DISTRICT COURT OF COLLINGSWORTH COUNTY;

                NO. 2719; HONORABLE STUART MESSER, JUDGE






Before QUINN, C.J., HANCOCK and PIRTLE, JJ.

                           MEMORANDUM OPINION


       Appellant,  Terrill  E.  Cruz,  was  convicted  by  a  jury   of
aggravated  assault  with  a  deadly  weapon[1]  after  which  he   was
sentenced to twenty years confinement and fined ten  thousand  dollars.
Appellant asserts the trial court erred by: (1) denying his motion  for
a continuance; (2) overruling his objection to the  State's  notice  of
its intent to introduce evidence of extraneous offenses  as  punishment
evidence  ("State's  Notice")  because  the  trial  judge   served   as
prosecuting attorney at the time the alleged offenses  were  committed;
(3) forcing  Appellant  to  request  the  jury  assess  his  punishment
because the trial court overruled his objection to the State's  Notice;
and (4) overruling his objection to the State's  Notice  when  most  of
the offenses were arrests  only  and  prosecution  was  barred  by  the
applicable  statutes  of  limitation.   Appellant  also  asserts:   (5)
because the trial judge did not disqualify himself  due  to  his  prior
service as a district attorney, the trial court lacked jurisdiction  to
hear the matter; (6) the trial  court  erred  in  admitting  accomplice
testimony when there was  insufficient  corroboration;  (7)  the  trial
court erred in admitting the written statement of an accomplice in  the
absence of sufficient corroboration;  (8)  the  trial  court  erred  in
denying Appellant's motion for a directed verdict;  (9)  there  was  no
credible evidence Appellant used or  exhibited  a  deadly  weapon;  and
(10) the evidence was legally and  factually  insufficient  to  support
the jury's verdict.  We affirm.


                               Background


      On July 30, 2008, a Collingsworth County Grand Jury presented  an
indictment  charging  that  Appellant,  on  or  about  July  4,   2008,
intentionally or  knowingly  threatened  Clarence  Antonio  Owens  with
imminent bodily injury by shooting at Owens's residence with  a  deadly
weapon, to-wit: an unknown caliber firearm.   At  trial,  Collingsworth
County Sheriff Joe Stuart testified that,  on  July  4,  2008,  he  was
dispatched to 705 Dalhart Street in Dalhart, Texas.  When  he  arrived,
he observed the front storm door was shattered and  there  were  bullet
holes in the front of the residence. In his opinion, the  bullet  holes
resulted from an unidentified firearm, possibly a  9-millimeter,  being
fired at the home.  According to his testimony, the firearm used was  a
deadly weapon.[2]

      Clarence Antonio Owens testified he lived at 705 Dalhart  Street.
 On July 4, he was watching television when he heard  what  he  thought
were firecrackers outside.  When he went to the front door,  he  saw  a
green pickup truck.   Owens  jumped  into  his  car  and  followed  the
pickup.  He identified the pickup as belonging to  Appellant  and  then
drove home.  After returning home, he observed the same pickup  pulling
up to his house a second time  and  witnessed  another  shooting.   His
storm door was shattered and there were bullet holes in his house.   He
subsequently gave a statement to the  police  indicating  he  had  seen
Appellant drive by his house twice and he heard gunshots both times.

      Lynda Ceballos, Owens's girlfriend, testified  she  was  also  at
the  house  on  July  4th  when  she  heard  what  she   thought   were
firecrackers outside the house.  When she went to the front  door,  she
observed smoke and Appellant's green pickup at  the  stop  sign  across
from their house.  While standing out by the  mailbox,  Ceballos  could
see Owens chasing the pickup and  heard  more  shots.   While  she  and
Owens were trying  to  decide  what  action  to  take,  Ceballos  heard
another shot and ran to the front door.  She observed the  same  pickup
driving by with Appellant hanging  outside  the  passenger-side  window
firing at the house over the top of the pickup.  She could not see  who
was driving the pickup.  Shortly thereafter, she called the police.


      Ceballos further testified that  after  Appellant  was  freed  on
bail he came over to  Owens's  house.   After  she  told  Appellant  to
leave, he told her he was sorry  for  shooting  up  the  house  and  he
admitted he had been drinking that night.


      Rene Granados testified he was Appellant’s friend.  In the  early
morning hours of July 4, he and Appellant were at  his  house  drinking
beer.  They left the house to  cruise  around  and  Appellant  directed
Granados to drive down Dalhart Street.  While Appellant was sitting  on
the pickup's passenger window, Granados heard something  like  gunshots
coming from the front of the pickup.  Granados testified  that  he  did
not know Appellant was carrying a firearm and that after this event  he
went home and went to bed.


      Granados also testified Appellant had  approached  him  regarding
his testimony before trial.  Appellant told him he really  didn't  need
to be in court and "[i]t would be in his best  interest  that  if  [he]
was going to be [in court] today, he would try  to  eliminate  me  from
being [in court] today."  Granados testified Appellant told him he  was
a "key witness."  Granados also testified he gave a  written  statement
to the police wherein he stated that, as  he  and  Appellant  drove  by
Owens's house, Appellant  "started  unloading  a  pistol  at  Antonio's
house."


      Thereafter, the jury convicted Appellant  of  aggravated  assault
with a deadly weapon and sentenced him to twenty years confinement  and
assessed a ten thousand dollar fine.  This appeal followed.



                               Discussion

      I.    Motion for Continuance

      Under the Texas Code of Criminal Procedure, criminal actions  may
be continued "upon sufficient cause shown; which cause shall  be  fully
set forth in the motion."   Tex.  Code  Crim.  Proc.  Ann.  art.  29.03
(Vernon 2006).  Motions to  continue  rest  within  the  trial  court's
discretion; Gallo v. State, 239 S.W.3d 757, 764  (Tex.Crim.App.  2007),
and, on appeal, a defendant  must  demonstrate  that  his  defense  was
"actually prejudiced" by the court's ruling.   Janecka  v.  State,  937
S.W.2d 456, 468 (Tex.Crim.App. 1996), cert. denied, 522 U.S. 825,  118
S. Ct. 86, 139 L. Ed. 2d 43  (1997)  (citing  Heiselbetz  v.  State,  906
S.W.2d 500, 511 (Tex.Crim.App. 1995)).

      Appellant filed a motion to continue a December 29th trial  date.
 In his motion, he asserted trial of his case during the  Christmas-New
Year's holiday season would cause him prejudice  because  jurors  would
be "greatly inconvenienced, will not want to serve during that  holiday
period, and will be likely  to  hold  Defendant  responsible  for  such
inconvenience."   Appellant's  claimed  error  must  fail  because  his
motion is premised on unsubstantiated assumptions and shows  no  actual
prejudice.[3]   Accordingly,  the  trial  court  did  not   abuse   its
discretion by denying Appellant's motion for continuance.   Appellant's
first point of error is overruled.

II.   State's Notice of Intent  to  Introduce  Evidence  of  Extraneous
            Offenses


      A.    Preservation of Error


      In points of error two, three, and four,  Appellant  asserts  the
trial court erred by overruling his objection to the State's Notice  of
Intent  to  Introduce  Evidence  of  Extraneous  Offenses,   Punishment
Evidence and/or Prior Conviction Information filed  December  19,  2008
("State's Notice").  Appellant contends that during a pretrial  hearing
the trial court denied his objection to the State's Notice.   A  review
of the record belies this contention.  What the record does reflect  is
that  the  court  agreed  with  Appellant's   objection   as   to   the
guilt/innocence phase of the trial and then  cautioned  the  prosecutor
to approach the bench prior to the introduction of  any  such  evidence
during the punishment phase.


      Rule 33.1 of the  Texas  Rules  of  Appellate  Procedure  governs
preservation of error, and states, in relevant part:


      (a) In General. As a prerequisite to presenting a  complaint  for
      appellate review, the record must show that:


                               *   *   *


       (2)  the trial court:


           (A)  ruled on the request,  objection,  or  motion,  either
           expressly or implicitly; or


           (B)  refused to rule on the request, objection, or  motion,
           and the complaining party objected to the refusal.

      Here, the record shows that Appellant never obtained  an  adverse
ruling to his objection.  Whether a particular complaint  is  preserved
for appeal depends on whether the complaining  party  clearly  conveyed
to the trial judge the particular complaint, including the precise  and
proper application of the law as well as the underlying rationale,  and
obtained a ruling on that complaint.  See Pena  v.  State,  285 S.W.3d
459, 464 (Tex.Crim.App. 2009).  Because the trial  court  never  denied
Appellant's  objection,  points  of  error  two  through  four  present
nothing for review and are, therefore, overruled.


      B.    Implied Overruling of Appellant's Objection


      While we do not so find, to the extent that it  might  be  argued
that the trial court implicitly overruled Appellant's objection to  the
State's  Notice  during  the  pretrial  hearing   by   cautioning   the
prosecution to approach the bench prior  to  tendering  such  evidence,
any such ruling would be nothing more than  a  preliminary  evidentiary
ruling that preserves  nothing  for  appeal.   Martinez  v.  State,  98
S.W.3d 189, 193 (Tex.Crim.App. 2003) (summarize  holding);  Harnett  v.
State, 38 S.W.3d 650, 655 (Tex.App.--Austin 2000, pet ref'd).


III.  Jurisdiction - Judicial Disqualification


      By his fifth point of error,  Appellant  contends  that,  because
the trial  judge  was  disqualified  on  constitutional  and  statutory
grounds, the trial court lacked  jurisdiction  over  Appellant's  case.
Appellant  asserts  the  trial  judge  should  have  been  disqualified
because he served as the District Attorney for the  100th  District  at
the time when Appellant's prior arrests, the  subject  of  the  State's
Notice  of  Intent  to  Introduce  Evidence  of  Extraneous   Offenses,
occurred.  As a result, he asserts the trial court lacked  jurisdiction
to hear his case.

      The applicable statute provides that "[n]o Judge . . . shall  sit
in any case . . . where he has been of counsel for  the  State  or  the
accused."  See Tex. Code Crim. Proc. Ann.  art.  30.01  (Vernon  2006).
See also Tex.  Const.  art.  V,  §  11.   These  provisions  have  been
interpreted as mandatory, unwaivable,  and  jurisdictional.   Gamez  v.
State, 737 S.W.2d 315, 318 (Tex.Crim.App. 1987).  However, for  over  a
century the Court of Criminal Appeals has consistently  held  that,  as
applied to former prosecutors, a judge  is  disqualified  only  if  the
record affirmatively demonstrates that he actively  participated  as  a
prosecutor in the very case he is presiding  over  as  a  judge.   See,
e.g., id. at 319; Ex parte Miller, 696 S.W.2d 908,  910  (Tex.Crim.App.
1985); Holifield v. State, 538 S.W.2d 123,  125  (Tex.Crim.App.  1976);
Carter v. State, 496 S.W.2d 603, 604 (Tex.Crim.App.  1973);  Utzman  v.
State, 32 Tex. Crim. 426,  24 S.W. 412,  412  (Tex.Crim.App.  1893).
Without more, the mere fact that a judge served as a district  attorney
while an appellant's case was pending does not  disqualify  the  judge.
Gamez, 737 S.W.2d at 319-20; Hathorne v. State,  459 S.W.2d 826,  829
(Tex.Crim.App. 1970), cert. denied, 402 U.S. 914,  91 S. Ct. 1398,  28
L. Ed. 2d 657 (1971).

      There is no evidence Judge  Messer  participated  as  counsel  in
this case.  A former prosecutor  is  not  disqualified  from  presiding
over a trial when a new offense is charged;  Hathorne, 459 S.W.2d  at
829-30, even where he personally prosecuted the defendant  on  a  prior
felony conviction used by the State for enhancement purposes.   Nevarez
v. State, 832 S.W.2d 82, 88 (Tex.App.--Waco 1992, pet.  ref'd);  O'Dell
v. State, 651 S.W.2d 48, 50 (Tex.App.--Fort Worth  1983,  pet.  ref'd).
The most that can be said on this  record  is  that  Judge  Messer  was
district attorney at  the  time  Appellant  was  arrested  for  various
offenses.  Accordingly, Appellant's fifth point of error is  overruled.



IV.   Accomplice Evidence and Sufficiency of the Evidence

      Appellant's points of error six,  seven,  eight,  nine,  and  ten
essentially challenge the sufficiency of the  evidence  in  support  of
Appellant's conviction.  Points of error six and seven challenging  the
sufficiency of the accomplice witness corroboration  assert  the  trial
court erred in admitting the testimony and written  statement  of  Rene
Granados, an accomplice as a matter of law,[4]  because  there  was  no
credible evidence of independent corroboration as to whether  Appellant
used or exhibited a firearm.  Point of error eight contends  the  trial
court erred in denying  Appellant's  motion  for  directed  verdict,[5]
while points of error nine and ten  ask  whether,  in  the  absence  of
Granados's  accomplice  testimony  and  written  statement,  there  was
legally  and  factually  sufficient  evidence  to  support  the  jury's
verdict.
      A.  Standard of Review
      In assessing the legal sufficiency of the evidence to  support  a
criminal conviction, a reviewing court must consider all  the  evidence
in the light most favorable  to  the  verdict  and  determine  whether,
based  on  that  evidence  and  reasonable  inferences  to   be   drawn
therefrom, a rational trier of fact  could  have  found  the  essential
elements of the crime beyond a reasonable doubt.  Jackson v.  Virginia,
443 U.S. 307, 99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979);  Hooper  v.  State,
214 S.W.3d 9, 13 (Tex. 2007).  In our analysis, we must give  deference
to the responsibility of  the  jury  to  fairly  resolve  conflicts  in
testimony, weigh the evidence,  and  draw  reasonable  inferences  from
that evidence.  Id.

      B.  Aggravated Assault with a Deadly Weapon

      The elements of  aggravated  assault  with  a  deadly  weapon  as
alleged in the indictment are that a  person:   (1)  intentionally  and
knowingly threatens another (2) with imminent  bodily  injury  and  (3)
uses a deadly weapon during the commission of the  assault.   See  Tex.
Penal Code Ann. §§ 22.01 and 22.02(a) (Vernon 2003).  A  firearm  is  a
deadly  weapon  per  se.   Ex  parte  Huskins,  176 S.W.3d 818,   820
(Tex.Crim.App. 2005).   See  Tex.  Penal  Code  Ann.  §  1.07(a)(17)(A)
(Vernon Supp. 2009).

      C.  Accomplice Witness Rule and Legal Sufficiency

      Article 38.14 of the Code of Criminal Procedure provides  that  a
conviction  cannot  stand  on  accomplice  testimony  unless  there  is
evidence tending to connect the defendant to the  offense.   Tex.  Code
Crim. Proc. Ann. art. 38.14 (Vernon 2005).  This rule is a  statutorily
imposed review and is not derived from federal or state  constitutional
principles that define legal and factual sufficiency standards.   Brown
v. State, 270 S.W.3d 564, 568 (Tex.Crim.App. 2008), cert.  denied,  ___
U.S. ___, 129 S. Ct. 2075, 173 L. Ed. 2d 1139 (2009).

      Accordingly, when evaluating  the  sufficiency  of  corroboration
evidence  under  the  accomplice-witness   rule,   we   eliminate   the
accomplice testimony from consideration and then examine the  remaining
portions of the record to see if there is any evidence  that  tends  to
connect the accused with the commission  of  the  crime.   Castillo  v.
State, 221 S.W.3d 689, 691  (Tex.Crim.App.  2007)  (citing  Soloman  v.
State,  49 S.W.3d 356,  361  (Tex.Crim.App.  2001)).   To  meet   the
requirements of the rule, the corroborating  evidence  need  not  prove
the defendant's guilt beyond a reasonable doubt.  Brown, 270 S.W.3d  at
568; Trevino v.  State,  991 S.W.2d 849,  851  (Tex.Crim.App.  1999).
Rather, viewing the evidence in a light most favorable to the  verdict;
Brown, 270 S.W.3d at 568 (citing Gill  v.  State,  873 S.W.2d 45,  48
(Tex.Crim.App. 1994)), the non-accomplice  evidence  must  simply  link
the accused in some way to the commission of the crime and show that  a
rational factfinder could conclude  that  the  non-accomplice  evidence
"tends to connnect" appellant to the offense;  Simmons  v.  State,  282
S.W.3d 504, 509 (Tex.Crim.App. 2009); Hernandez v.  State,  939 S.W.2d
173, 178-79 (Tex.Crim.App. 1997), but not necessarily to every  element
of the crime.  Vasquez  v.  State,  56 S.W.3d 46,  48  (Tex.Crim.App.
2001).   Moreover,  there  is   no   set   amount   of   non-accomplice
corroboration evidence  that  is  required  for  sufficiency  purposes;
"[e]ach case must be judged on its own  facts."   Gill  v.  State,  873
S.W.2d 45, 48 (Tex.Crim.App. 1994).


      At trial, Sheriff Stuart  testified  that,  when  he  arrived  at
Owens's residence, he observed that the front storm door was  shattered
and there were bullet holes in the front door  and  the  house.   Owens
testified that, after he heard gunfire outside his house,  he  observed
Appellant's pickup and gave chase.  Owens observed  Appellant's  pickup
a second time at his house, and again heard gunshots.  Both Stuart  and
Owens confirmed that his  storm  door  was  shattered  and  there  were
bullet holes in his house.


      Ceballos, Owens's girlfriend,  also  testified  that,  after  she
heard gunshots outside Owens's house the first time, she  went  to  the
front door  and  observed  Appellant's  pickup.   She  testified  that,
standing by the mailbox, she also observed Owens give chase  and  heard
more gunshots.  She further  testified  that,  after  she  heard  shots
outside the house a second time,  she  observed  the  same  truck  with
Appellant hanging outside  the  passenger-side  window  firing  at  the
house over the  top  of  the  truck.   Furthermore,  according  to  her
testimony, when Appellant was freed on bail he came  to  Owens's  house
and apologized for shooting up the house that night.[6]

      The physical evidence of  the  bullet  holes  at  Owens's  house,
Sheriff Stuart's testimony, Owens's  testimony,  Ceballos's  testimony,
and  Appellant's   own   incriminating   statement,   all   corroborate
Granados's accomplice testimony that he observed Appellant  sitting  on
the pickup's passenger-side window, as they drove past  Owens's  house,
while he heard something like gunshots coming from  the  front  of  the
truck.

       Taking  all  the   evidence   together,   including   Granados's
accomplice-witness testimony, we find legally sufficient evidence  from
which  a  jury  could  reasonably  infer  Appellant  intentionally   or
knowingly threatened Owens with imminent bodily injury while using  and
exhibiting a deadly weapon during the commission of an assault.

      D.  Factual Insufficiency

      When conducting a factual sufficiency review, we examine all  the
evidence in a neutral light and determine whether  the  trier  of  fact
was rationally justified in finding guilt beyond  a  reasonable  doubt.
Roberts v. State, 220 S.W.3d 521,  524  (Tex.Crim.App.  2007),  cert.
denied, 552 U.S. 920, 128 S. Ct. 282, 169 L. Ed. 2d 206 (2007); Watson  v.
State, 204 S.W.3d 404, 415 (Tex.Crim.App. 2006).  We give deference  to
the fact finder's determination  when  supported  by  the  record,  and
cannot reverse a conviction unless we find some objective basis in  the
record demonstrating that the great weight  and  preponderance  of  the
evidence contradicts the verdict.  Watson, 204 S.W.3d  at  417.   The
criminal verdict will be set aside "only if the  evidence  is  so  weak
that the verdict  is  clearly  wrong  and  manifestly  unjust,  or  the
contrary evidence so  strong  that  the  standard  of  proof  beyond  a
reasonable doubt could not have been met."  Garza v. State, 213 S.W.3d
338, 343  (Tex.Crim.App.  2007).   In  addition,  the  fact  finder  is
entitled to judge the credibility of the witnesses and  may  choose  to
believe all, or some, or none of the testimony presented.  Chambers  v.
State, 805 S.W.2d 459, 461 (Tex.Crim.App. 1991).

       Appellant   contends   the   State's   evidence   is   factually
insufficient  because:   (1)  the  police  did  not  recover  any  gun,
bullets, or shell casings at the crime  scene;  (2)  the  weapon  could
have been a BB gun, pellet gun, or fireworks; (3)  Owens's  front  door
could have been damaged in other ways;  (4)  Granados  did  not  see  a
pistol; (5) Ceballos's testimony was  contradictory  and  inconsistent;
and (6) Granados's testimony was not believable.

      Regarding Appellant's  first  four  contentions,  Sheriff  Stuart
testified there were three to four bullet holes in  the  front  of  the
house that, in his opinion, were made  by  a  firearm,  possibly  a  9-
millimeter handgun, being fired  at  the  house.[7]   Deputy  Selfridge
also testified to the presence of bullet holes in the house and  opined
that the bullet hole  in  the  bottom  of  the  glass  storm  door  was
consistent with a gunshot.  Deputy Gilbert corroborated  the  testimony
of Sheriff Stuart and Deputy  Selfridge  and  photographed  the  bullet
holes.  Although Granados did not see Appellant  firing  a  pistol,  he
did state that  Appellant  unloaded  a  pistol  at  Owens's  residence.
Owens  himself  testified  he  heard  gunshots  during  both   drive-by
shootings and identified Appellant's pickup as the vehicle  from  which
the shots were fired.  Ceballos corroborated Owens account and  further
testified the gunshots were coming from Appellant's pickup  when  Owens
gave chase after the first drive-by shooting  and,  during  the  second
drive-by shooting, she saw Appellant sitting  atop  the  passenger-side
window firing over the top of the pickup.  Granados testified that,  as
they drove by Owens's house, Appellant was sitting  on  the  passenger-
side window as he heard something like gunshots coming from  the  front
of the truck.  Finally, after Appellant  was  released  from  jail,  he
came to Owens's house and apologized for shooting up the house.

      Based upon this evidence, we cannot say that  the  absence  of  a
gun, bullets, or shell casings coupled with the  possibility  that  the
door could have been damaged in other ways, makes the State's  evidence
so weak that  the  verdict  is  clearly  wrong  or  manifestly  unjust.
Further, although some of the testimony may have been contradictory  or
inconsistent, our evaluation of the evidence "should not  substantially
intrude upon the jury's role as  the  sole  judge  of  the  weight  and
credibility of witness testimony."  Jones v.  State,  944 S.W.2d 642,
648 (Tex.Crim.App. 1996), cert. denied, 522 U.S. 832,  118 S. Ct. 100,
39 L. Ed. 2d 54 (1997).  See Washington v. State,  127 S.W.3d 197,  204
(Tex.App.--Houston [1st Dist.] 2003,  pet.  dism'd).   Accordingly,  we
find that the evidence in support of the jury's verdict  was  factually
sufficient.   Appellant's  points  of  error  six   through   ten   are
overruled.

                               Conclusion

      The trial court’s judgment is affirmed.

                                             Patrick A. Pirtle
                                                   Justice
    Do not publish.
-----------------------
[1]See Tex. Penal Code Ann. § 22.02(a) (Vernon 2003).

[2]Deputies Bill  Selfridge  and  Billy  Gilbert  corroborated  Sheriff
Stuart's testimony.

[3]Prior to trial, Appellant did not voir dire  prospective  jurors  on
whether they were inconvenienced, wanted to serve  during  the  holiday
season, or would hold Appellant responsible for any inconvenience.

[4]During trial, the trial judge and the parties agreed Granados was
an accomplice as a matter of law.

[5]A complaint regarding a trial court's failure to grant a motion  for
directed verdict is  a  challenge  to  the  legal  sufficiency  of  the
State's evidence at  trial;  Canales  v.  State,  98 S.W.3d 690,  693
(Tex.Crim.App.  2003);  Williams  v.  State,  937 S.W.2d 479,   482
(Tex.Crim.App. 1996), not factual sufficiency.  See Long v. State,  137
S.W.3d 726, 736 (Tex.App.--Waco 2004, pet.  ref'd);  Turner  v.  State,
101 S.W.3d 750, 761 (Tex.App.--Houston [1st Dist.] 2003, pet. ref'd).

[6]An accused's confession alone can be used to  supply  the  necessary
corroboration for an accomplice's testimony.   Jackson  v.  State,  516
S.W.2d 167, 171 (Tex.Crim.App. 1974);  Rayburn  v.  State,  362 S.W.2d
649, 650 (Tex.Crim.App. 1962); Mitchell v. State, 669 S.W.2d 349,  350
(Tex.App.--Houston [14th Dist.] 1984, no  pet.).   Because  the  record
reflects that Appellant's confession  was  voluntary;  see  Zuliani  v.
State, 903 S.W.2d 812, 825 (Tex.App.--Austin  1995,  pet.  ref'd),  and
proof of the  confession  does  not  depend  on  accomplice  testimony;
Thompson v. State, 54 S.W.3d 88, 94 (Tex.App.--Tyler 2000, pet.  ref'd)
(citing Farris v. State, 819 S.W.2d 490,  495  (Tex.Crim.App.  1990)),
Appellant's  incriminating  statement  may  be  used   to   corroborate
Granados's accomplice testimony.  See Alonzo v. State, 591 S.W.2d 842,
844 (Tex.Crim.App. 1980).

[7]Sheriff Stuart also testified that the bullets were imbedded so
deep in the door that, in order to remove them, the front door would
have to be destroyed.